DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 27 April 2021 has been entered.  Claims 34-38, 40-43, and 45-51 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 3,629,066).
The reasons for rejection set forth in the Office Action dated 27 January 2021 are herein incorporated by reference.

Claims 34-38, 40-43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 3,096,264).
The reasons for rejection set forth in the Office Action dated 27 January 2021 are herein incorporated by reference. 


Claim Rejections - 35 USC § 103
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 3,096,264) as applied to claim 34 above, and further in view of Andersson (US 3,629,066).
The reasons for rejection set forth in the Office Action dated 27 January 2021 are herein incorporated by reference.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over either Bauer (US 3,096,264) or Andersson (US 3,629,066) as applied to claim 34 above, and further in view of Yamauchi (US 5,299,244).
The reasons for rejection set forth in the Office Action dated 27 January 2021 are herein incorporated by reference.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Andersson
Applicant argues (at Reply page 8) that Andersson does not disclose that "the first grid pattern does not overlap the second grid pattern”.  Applicant further argues (at Reply page 9) that in Andersson’s Figure 5 “the triangle pattern overlaps the parallelogram pattern” and that the “parallelogram (rhombus) pattern actually encompasses eight individual triangle patterns”.
The examiner asserts that Andersson shows in Figure 5 a first grid pattern which does not overlap a second grid pattern.  As shown below in the annotated Figure 5, not overlap.  


    PNG
    media_image1.png
    583
    875
    media_image1.png
    Greyscale


Bauer
Applicant argues (at Reply pages 10-11) that “in Bauer, the circumscribed diameter of adjacent fuel rods 10 is not equal to a centerline-to-centerline distance of adjacent fuel rods”.  
Below is an annotated version of Bauer’s Figures 3 and 1.  Figure 3 is a top plan view of Figure 1.  The ribs (10e) are helical, so only a small portion of a rib is at any elevation.  The ribs are not circular at the same elevation, as Applicant apparently argues.  As can be seen, at the same elevation a circumscribed diameter of adjacent fuel elements is equal to the centerline-to-centerline distance.  Also, as can be seen, Bauer’s triangle pattern and square pattern do not overlap, especially at the same elevation.  Furthermore, compare Applicant’s Figure 3 to the similar Figure 3 in Bauer.


    PNG
    media_image2.png
    368
    668
    media_image2.png
    Greyscale
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34-38, 40-43, and 45-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The newly recited feature "the first grid pattern does not overlap the second grid pattern” (claim 34) constitutes new matter.  Applicant indicates (at Reply page 8) that support for this feature may be found in Figure 3.  However, Applicant’s published specification at [0031] indicates that Figure 3 shows a first/square grid pattern (106) and a second/triangular grid pattern (108).  As shown below in annotated Figure 3, two fuel rods are in both the first pattern and the second pattern.  Thus, the first pattern and the second pattern overlap.  The patterns also share a common (overlapping) border.


    PNG
    media_image3.png
    577
    756
    media_image3.png
    Greyscale



Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646